DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 2-21 have been presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 5, 8, 10-12, 15, 18 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kagan1 in view of Gushima et al [Gushima] US Pat No 6975570.
Referring to claim 2, Kagan teaches the device comprising:
wherein the first control value controls distribution of power to access circuitry of the respective memory element, which controls access to a memory array of the respective memory element [0031].
the second control value controls distribution of power to the memory array of the respective memory element [0032].
In summary, Kagan teaches controlling power to a memory interface and memory arrays via issuing control signals independently for the interface and arrays.  While Kagan teaches the above, it is not explicitly taught that such is based on setting a first and second control value respectively in one or more registers.  The examiner is taking official notice that it is well known in the art that controlling computer operations via setting control values in a register is well known in the art.  Since the control signals for controlling the interface and memory array power would not originate on their own, it is interpreted that such would originate from the controller setting a control value for each (i.e. setting a control bit or a flag for example) in at least one register to initiate the power change for the interface and memory array when necessary to do so.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kagan to include the control registers etc…, as described immediately above because doing so would allow the control signals to be generated according to known practices in the art.
While Kagan teaches the invention substantially as claimed above, it is not explicitly taught that the values stored in the control registers are the values received from the host.  In other words, although the host in Kagan teaches sending signals to control power to the access circuitry and memory array, there is no explicit teaching such control is a direct control wherein the host writes the bits directly rather than signaling to the memory element controller which then stores controller generated values into the control registers.  Gushima teaches that a host can set the mode of another device by directly or indirectly writing to a mode setting register [col. 31 liens 7-19].  A mode setting register and control register are interpreted as equivalents.  It would have been obvious to try including the teachings of Gushima in Kagan to allow the host to directly write to the control registers because it teaches one of many ways to write to a control register and a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.

Referring to claim 5, Kagan teaches the memory device being either separate from or integral to the host device [Figs. 1A-B]. 
Referring to claim 8, the examiner is taking official notice that it is well known in the art that a memory bus includes both a data and command lines.  It would have been obvious to one of ordinary skill in the art before the effective filing date to include at least one data and command line in the Kagan system because it would provide a mechanism to indicate a specific command (i.e. read, write) while also providing a way to transport the data being read or written as is common practice in the art.
Referring to claim 10, while not explicitly taught, it is well known in the art to include a timing signal line in a communication bus.  It would have been obvious to one of ordinary skill in the art before the effective filing date to include a timing signal line because such is necessary for controlling the reading and writing to and from memory.
Referring to claim 11, Kagan teaches that controlling power to the interface and memory array are performed via two completely different modes of operation [204/206 Fig. 2].  Because the two modes of operation are distinct from one another and separately controllable, one would not share a common control value between the two.
Referring to claim 12, while not explicitly taught, it is inherent that a memory element must both be powered on and have its interface powered in order to access said memory element.  If the memory element were powered off, then it would be inactive and non-responsive.  If its interface were powered off, the memory element would be isolated from the host trying to access it.
Referring to claims 15, 18 and 21, these are rejected on the same basis as set forth hereinabove.  Kagan teaches the system and therefore teaches the method and program performing the same.

Claims 3, 6-7 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kagan and Gushima as applied to claims 2, 5, 8, 10-12, 15, 18 and 21 above, and further in view of de Waal2.
Referring to claim 3, while Kagan teaches the invention substantially as claimed above, it is not explicitly taught to be able to disable power to portions of the memory elements. Waal teaches powering off a subset of the memory elements [cols. 3-4 lines 52-3].  It would have been obvious to one of ordinary skill in the art before the effective filing date to include the teachings of Waal into Kagan because it would reduce power consumption by reducing the number of memory elements to be powered as taught by Waal [col. 1 lines 7-11].
Referring to claims 6 and 7, Waal shows that memory can be coupled to either a multi-drop bus or point-to-point busses [Figs. 1A-B].
Referring to claim 16, this is rejected on the same basis as set forth hereinabove.

Claims 9, 13-14, 17 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kagan and Gushima as applied to claims 2, 5, 8, 10-12, 15, 18 and 21 above, and further in view of Nychka3 PGPUB 2008/0091965.
Referring to claim 9, while Kagan teaches the invention substantially above, it is not explicitly taught to deliver a memory element-specific power mode signal to each memory element.  Nychka teaches delivering a memory specific power mode signal to each memory element [fig. 1 and 0017].  It would have been obvious to one of ordinary skill in the art before the effective filing date to include the memory power mode signals taught by Nychka into Kagan because it would provide a mechanism to control the powering of the memory elements already present in Kagan.
Referring to claim 13, while Kagan teaches the invention substantially above, it is not explicitly taught to include a third value to control operation of self-refresh circuitry of the respective memory elements.  Nychka teaches including an additional control value to control operation of a self-refresh for the memory elements [Retention ON: Table 1, fig. 1 and 0017].  It would have been obvious to one of ordinary skill in the art before the effective filing date to include a self-refresh and its corresponding signal and circuitry because it would allow the memory to retain its contents while consuming minimal power as taught by Nychka.
Referring to claim 14, while Kagan teaches the invention substantially above, it is not explicitly taught to provide a first level of power to the memory array when the second control value is equal to a first default value and a second level of power when the control value is equal to a power down value.  Nychka teaches providing a first level of power to the memory array when the second control value is equal to a first default value and a second level of power when the control value is equal to a power down value. [Array ON: Table 1, 0017].  It would have been obvious to one of ordinary skill in the art before the effective filing date to include the values for the second control value because it provides a way to control the power to the memory elements as is required in Kagan.
Referring to claims 17 and 19-20, this is rejected on the same basis as set forth hereinabove.

Response to Arguments
Applicant's arguments filed 11/16/21 have been fully considered but they are not persuasive.
In the REMARKS, applicants argue in substance that 1) Kagan does not teach or suggest a host device comprising control circuitry for setting a first and second control value in one or more registers of a respective memory element 2) Kagan does not teach or suggest the first and second control values stored in the one or more registers being received from the host device 3) Kagan does not teach or suggest sending the control signals via sideband circuitry to the respective memory elements 4) the examiners taking of official notice does not make any assertions as to the direct relevance to storing control values in control registers and in addition, the taking of official notice is unrelated to claim 8.

In response to applicant’s first and second arguments, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Specifically, claim 1 has been rejected in view of both Kagan and Gushima wherein Gushima explicitly teaches that a host can configure a device either directly or indirectly writing to configuration registers.
In response to applicants third argument, currently claim 4 is not rejected. 
In response to applicants fourth argument, it is noted that the features upon which applicant relies (i.e., the subject matter presented in claim 8 requiring storing control values in control registers) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Currently, claim 8 only requires that a communication bus (comprising one or more data and command lines) and exists to couple the host and the at least one memory device.  In addition, because the claim only requires said communication bus, the examiners official notice taking is completely relevant because it asserts that “a memory bus includes both a data and command lines.”
It should be noted that MPEP 2144.03 states that "To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner's action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b).” Such reasoning has not been provided by applicant. Therefore, before the examiner provides evidence supporting the Official Notice, the examiner hereby requests applicant provide reasoning why “a memory bus not including at least one data and command line” is not well known in the art.
Allowable Subject Matter
Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A CONNOLLY whose telephone number is (571)272-3666. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK A CONNOLLY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                         5/13/22


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the previous office action
        2 Cited in the previous office action
        3 Cited in the previous office action